                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    DANY GERALDO and                                        Case No. 2:17-CV-15 JCM (PAL)
                      WENDOLY GUZMAN,
                 8                                                                               ORDER
                                                              Plaintiff(s),
                 9
                              v.
               10
                      RICHLAND HOLDINGS, INC., et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is plaintiffs’ motion to extend time. (ECF No. 85). Defendants
               14
                      have not filed a response, and the time to do so has passed.
               15
                             On September 28, 2018, defendants RC Willey Financial Services and Richland Holdings,
               16
                      Inc. filed their motion for attorney’s fees. (ECF No. 82). Responses to defendants’ motion were
               17
                      due by October 12, 2018. Plaintiffs filed their first motion to extend time to file a response to
               18
                      defendants’ motion (ECF No. 82) on October 12, 2018. (ECF No. 85). Responses to plaintiffs’
               19
                      motion to extend time were due on October 26, 2018.
               20
                             Pursuant to Local Rule 7-2(d), the “failure of an opposing party to file points and authorities
               21
                      in response to any motion . . . constitutes a consent to the granting of the motion.” LR 7-2(d).
               22
                      Therefore, because defendants have not filed a response to plaintiffs’ motion to extend time, and
               23
                      good cause appearing, the court will grant plaintiffs’ motion.
               24
                             However, plaintiffs request “thirty (30) days from the date of the Court’s order on this
               25
                      motion” to file their response to defendants’ motion. (ECF No. 85 at 9). Because more than thirty
               26
                      (30) days have already elapsed since the filing of their motion, the court will grant plaintiffs only
               27
               28

James C. Mahan
U.S. District Judge
                1     an additional fourteen (14) days from the date of this order to file their response to defendants’
                2     motion. Defendants will have seven (7) days thereafter to file a reply.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion motion
                5     to extend time (ECF No. 85) be, and the same hereby is, GRANTED in part and DENIED in part.
                6            IT IS FURTHER ORDERED that plaintiffs shall have fourteen (14) days from the date of
                7     this order to file their response to defendants’ motion for attorney’s fees (ECF No. 82). Defendants
                8     shall have seven (7) days thereafter to file a reply.
                9            DATED November 29, 2018.
              10                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
